The leaks occurred on a side of the building which faced the ocean. Although Closure knew in a general way where the building was located, the judge found that “there was no undertaking to provide a product especially designed for the unusual rigors of ocean-front conditions.” Installation of a “storm sash unit” on each of the sliding doors stopped the leaks and thereafter the door units “functioned properly.” The judge made no finding that the sliding doors were improperly installed or that the door units supplied would not have functioned properly under normal conditions.
In effect the judge found that the seller, Closure, at the time of contracting had no reason to know that the goods furnished, the door units, were required for a particular purpose. G. L. c. 106, § 2-315. Gilbert & Bennett Mfg. Co. v. Westinghouse Elec. Corp., 445 F.Supp. 537, 548 (D. Mass. 1977). Cf. Dazien’s Inc. v. Hodgman Rubber Co., 7 Mass. App. Ct. 901 (1979). The goods were merchantable for ordinary use. See G. L. c. 106, § 2-314; Walsh v. Atamian Motors, Inc., 10 Mass. App. Ct. 828 (1980). We read the judge’s reference to a “defect” in the sliding doors to mean that the doors, as installed, did not withstand the unusual wind and spray to which they were subjected. Closure had not been called upon to contend with those elements. On the basis of the findings *922no ground existed for the recovery of damages by Festa against Closure. The judgment on Closure’s claim for labor and materials is affirmed and judgment is to be entered for Closure on Festa’s claim for damages.
Anthony R. Conte for Alfred Festa.
Benjamin Wollins for Closure Company, Inc.

So ordered.